COLT, Circuit Judge.
Upon the foregoing agreed statement of facts, the opinion and ruling of the court are as follows:
1. As to the effect of the judgment upon which this suit is brought in merging the original cause of action, this court will .follow the law of Massachusetts, where the judgment was rendered. Christmas v. Russell, 5 Wall. 290; Amory v. Amory, 3 Biss. 266, Fed. Cas. No. 334; Green v. Sarmiento, 3 Wash. C. C. 17, Fed. Cas. No. 5,760; Rogers v. Odell, 39 N. H. 452; Chew v. Brumagim, 21 N. J. Eq. 520; Suydam v. Barber, 18 N. Y. 468; Freem. Judgm. (3d Ed.) § 575.
2. In Massachusetts a judgment merges and takes the place of the original cause of action, so that a debt which would have been ex*337empt from discharge in bankruptcy under the United States bankruptcy act is extinguished, although the original claim would not have been. Wolcott v. Hodge, 15 Gray, 547; Sampson v. Clark, 2 Cush. 173; Bangs v. Watson, 9 Gray, 211; Pierce v. Eaton, 11 Gray. 398; Light v. Merriam, 132 Mass. 283; In re Gallison, 5 N. B. R. 353, Fed. Cas. No. 5,203.
3. The plain iiii cannot enter into the inquiry whether the original cause of action was founded upon fraud, because such cause of action became merged in the judgment; and, the judgment debt having been discharged by the proceedings in bankruptcy, it follows that judgment must be entered for defendant.